Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 1 of 16 PageID: 547




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


    MYRNA WILLIAMS

                             Plaintiff,

                       v.                             Civ. No. 2:19-09350 (KM-SCM)

    VERIZON NEW JERSEY, INC., et al,
                                                                   OPINION
                             Defendants.


MCNULTY, U.S.D.J.:

        Plaintiff Myrna Williams is an employee of Defendant Verizon New Jersey
(“Verizon”). (1AC ¶ 4 (DE 1)).1 She has raised a variety of statutory and
common law claims against her employer relating to alleged discrimination on
the basis of her race, which is African American. In moving to dismiss the
complaint, Verizon raised the possibility that Williams failed to exhaust her
administrative remedies for a number of her claims. This motion is for
summary judgment as to that issue.
        For the reasons set forth in more detail below, Verizon’s motion is
granted.




1       Citations to certain record items will be abbreviated as follows:
        DE = Docket entry number
        1AC = First Amended Complaint (DE 14)
        Def. Brf. = Verizon’s Brief in Support of its Motion for Summary Judgment (DE
               36-1)
       DSMOF = Verizon’s Statement of Material Facts as to which No Genuine Issues
Exist (DE 36-2)



                                             1
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 2 of 16 PageID: 548




      I.     FACTUAL BACKGROUND

      In evaluating whether Williams exhausted her administrative remedies, I
must determine whether claims in an administrative filing are fairly related to
claims in her complaint. The following is a combination of allegations from her
first amended complaint, the truth of which has not been proved, and facts
presented by Verizon alongside its motion for summary judgment.
      A. Allegations of Discrimination
      Plaintiff Myrna Williams is a woman of African descent, originally from
St. Lucia. (1AC ¶ 1). She has been a full-time employee of Defendant Verizon
since 1989, holding a variety of job titles and responsibilities. (Id. ¶ 4).
Williams’s career at Verizon was productive and fulfilling until 2007. (Id. ¶ 6).
At that point, however, Williams began to experience ongoing and pervasive
harassment. (Id. ¶ 8).
      The first incident occurred in 2008, eleven years before the filing of the
complaint. At that time, Williams was allegedly denied a personal day off for
Martin Luther King Day by her new supervisor, LaVerne Francis. (Id. ¶¶ 7,10).
She brought the issue up to her manager, Salvatore Lobue. (Id. ¶ 11). Lobue,
however, did not assist her, and in fact would often overlook complaints from
workers in Verizon’s predominantly African American Newark office, while
promptly assisting workers in Verizon’s predominantly Caucasian Mt. Laurel
office. (Id.). Williams sought intervention from her union. (Id. ¶ 12). Afterwards,
Ms. Francis retaliated against Williams by acting in a spiteful and petty
manner, for example by requesting she resubmit previously completed
assignments. (Id. ¶ 12).
      In an effort to obtain mediation of the dispute, Williams began copying
her manager, Lobue, on correspondence between herself and Ms. Francis. (Id. ¶
13). Rather than taking action to solve the problem, Lobue compounded the
harassment by passing over Williams’s department for overtime work. (Id.).
Plaintiff ultimately sought and received redress through union arbitration. (Id.
¶ 14). Nonetheless, the problem of harassment continued. (Id. ¶ 15).


                                          2
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 3 of 16 PageID: 549




      In 2009, Plaintiff was transferred to Verizon’s East Brunswick office
along with three other African American employees. (Id. ¶¶ 16-17). Williams
and other African American employees were treated differently from the
Caucasian employees in East Brunswick. (Id. ¶ 17). One example of such
disparate treatment was that Plaintiff was denied a personal day to attend the
funeral of her deceased aunt, while Caucasian employees were granted leave
under similar circumstances. (Id. ¶ 18). Another is that an African American
co-worker was punished for often arriving to work late in East Brunswick
because she did not own a vehicle. Later, when the whole office was transferred
to Newark, Caucasian workers traveling to Newark were granted
accommodations for their disrupted travel. (Id. ¶ 19).
      At the East Brunswick office, Williams also had a tense relationship with
her new supervisor, Cherisse Rheubottom-Wilson. (Id. ¶ 20). This supervisor,
along with a subordinate, Judith Britt, teamed up to harass Williams. (Id. ¶
23). Harassment included threatening Plaintiff with suspension for stepping
away from her desk to deal with a medical condition; barging into the restroom
to demand she immediately join a meeting; yelling at Plaintiff from across the
office in order to humiliate her; and using Plaintiff’s annual review as an
excuse to antagonize her and accuse her of attacking Britt. (Id. ¶¶ 23-24).
      Williams’s attempts to seek help from Verizon’s human resources
department were ignored. (Id. ¶ 24). Indeed, her reports earned her a
reputation as a troublemaker, and she continued to be denied overtime
opportunities and time off. (Id. ¶ 25).
      Rheubottom-Wilson and Britt left the company at some unspecified time.
Williams’s circumstances did not improve, however, since two new coworkers
arrived and continued to harass her. Defendants Tina Kalfin and Tara
Finnegan were placed in workstations next to that of Williams. (Id. ¶ 27). These
individuals were generally antagonistic to everyone in the office—for example,
they referred to the new manager as “That Bitch.” Their insults, however, often
took a racial form. (Id. ¶ 28). The two would openly comment on racially


                                          3
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 4 of 16 PageID: 550




charged current affairs; they made light of police shootings involving African
Americans; they expressed satisfaction that Bill Cosby, an African American,
had been arrested; and they wore “hoodie” sweatshirts to work shortly after a
fatal shooting of an African American boy who had been wearing a hoodie at
the time. (Id. ¶¶ 29, 30).
      On one occasion, after Williams asked Kalfin to lower the volume on her
radio, Kalfin and Finnegan refused to speak to her. (Id. ¶ 31). Another time,
Finnegan hovered behind Williams while she was working, and when Williams
noticed what she was doing, Finnegan started an argument which ended with
her screaming at Williams and calling her a “witch.” (Id. ¶ 32). Following this
incident, the two continued harassing Williams with witch-themed insults; they
placed a witch doll on their work desk facing Williams, and Finnegan came to
work in a t-shirt labeled “You Witch.” (Id. ¶ 33). While this antagonism was not
explicitly racial in content, Plaintiff alleges that it came about because Kalfin
and Finnegan disliked Williams for racial reasons. (Id.).
      Williams’s pleas to Verizon’s human resources to remedy this
harassment went unanswered. (Id. ¶ 35). After overhearing Kalfin and
Finnegan planning to get her fired, Williams attempted to complain to the
“Verizon Vice President.” (Id. ¶ 36). Upon her return from a sick day, Williams
found on her a desk a picture of a rat with its hands up. (Id. ¶ 37). Kalfin and
Finnegan began referring to Williams as a “rat” and reminded her to “keep your
hands up,” which she took as a reference to the contemporaneous police
shooting of Michael Brown, an African American. (Id. ¶ 37). Then, during the
holidays, Kalfin and Finnegan placed a partially inflated reindeer with a wreath
around its neck among the Christmas decorations. (Id. ¶ 38). The reindeer was
kept partially deflated, which made it appear as if it were choking on the
wreath, similar to hanging by a noose. (Id.). Additionally, the pair used tape to
create an outline of a dead rat on the ground, evoking a chalk outline at a
murder scene. (Id. ¶ 38).




                                         4
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 5 of 16 PageID: 551




      Eventually, the Verizon Human Resources department responded to
Williams regarding these “decorations,” reporting that it had discovered no
evidence of any violations of Verizon’s code of business conduct. (Id. ¶ 39). That
determination upset Williams to the point that she was unable to sleep that
night and suffered from migraine headaches the next day, resulting in the
paramedics arriving and taking her to the hospital. (Id. ¶ 40). The workplace
stress and harassment led to additional health issues which required her to
take off from work from April to June 2015. (Id. ¶ 41).
      Upon returning to work in June 2015, Williams was moved to a different
workspace and given a new assignment. (Id. ¶ 42). A Verizon “Department
President” came to the office during this time and, during a meeting,
commended Williams for dealing with such difficult co-workers. (Id.). The
Department President stated during this meeting that Verizon’s “employee
screening” around 1998 was “insufficient due to conducting a mass hire.” (Id.).
(The co-workers hostile to Williams had been hired around that time.) (Id.).
      In October of 2016, Williams was transferred to the Livingston call
center. (Id. ¶ 43). In December of 2016, she was rewarded for excellent work by
being transferred to a dispatch center. (Id. ¶ 43). Here, Williams endured
harassment by two co-workers named “Missy” and “Debbie.” (Id. ¶ 44). They
constantly informed Williams of their dislike of “foreigners taking Americans’
jobs and accused her of ‘sending money back to your home country.’” (Id.).
Williams’s attempts to bring up these issues to a supervisor were ignored. (Id.).
Williams also attempted to raise concerns during staff meetings, but was
criticized by Missy as being the only one complaining. (Id.). Williams again tried
to stand up for herself during a staff meeting, causing Missy to shout at her
and call her “evil” and “a bitch.” (Id. ¶ 45). Management, although present,
made no effort to intervene. (Id.).
      Williams claims that the harassment is ongoing and that Verizon has
pursued a policy or pattern and practice of hiring unfit managers who allowed
employees to openly harass her. (Id. ¶¶ 46-47). She asserts a variety of causes


                                        5
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 6 of 16 PageID: 552




of action, ranging from federal and state statutory violations to common law
claims, against Verizon. The claims are also directed against several of the
harassing employees in their individual capacities.
      B. Administrative Action
      On June 26, 2019, Williams filed a Charge of Discrimination (the
“Charge”) with the Equal Employment Opportunity Commission (“EEOC”).
(DSOMF ¶ 4). She alleged that the discrimination was based on race and
national origin. (DE 36-4). The Charge form has a space to fill in the earliest
and latest dates the discrimination took place, and whether it is a continuing
action. (Id.). Williams checked the box indicating that it is a continuing action,
and filled in October 1, 2018 for both the earliest and the latest dates. (Id.). In
describing the particulars of the claim, she wrote as follows:
      I began my employment with Respondent in 1986, my job title is
      Repair Service Clerk. On or about September 2018, Supervisor, Bill
      Baske was discussing a retirement a package that was released by
      the Respondent. Mr. Baske says I cannot retire yet I have a small
      child and they don’t give us middle class people anything. Ms.
      Melissa Finklin replies, yes, only foreigners get everything, illegals.

      I believe I am the victim of unlawful employment discrimination on
      the basis of my national origin (West Indian), and my race (Black)
      in violation of Title VII of the Civil Rights Act of 1964, as amended
      and all applicable state statutes.

(Id.). On or about July 16, 2019, the EEOC issued a “Dismissal and
Notice of Rights” (the “Right-to-Sue Letter”) to Williams. (DSMOF ¶ 14).
The Right-to-Sue Letter indicated that the EEOC was declining to further
investigate the Charge, and that Plaintiff had a right to file a lawsuit
based on the Charge within 90 days. (DE 36-5). The Charge is the only
Charge or administrative complaint of any kind that Williams has filed in
support of these claims. (DSOMF ¶ 18).

      II.    PROCEDURAL HISTORY
      Plaintiff filed her complaint in this action on April 5, 2019. (DE 1).
Verizon first filed a motion to dismiss on June 20, 2019. (DE 11). On June 28,

                                         6
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 7 of 16 PageID: 553




2019, Plaintiff filed the first amended complaint, which asserts the following
twenty-two causes of action:
   1. Race-Based Discrimination in Violation of Title VII of the Civil Rights Act
       of 1964, 42 U.S.C. § 2000e-2(a)

   2. Race-Based Discrimination in Violation of the New Jersey Law Against
       Discrimination, N.J. Stat. Ann. § 10:5-12

   3. Race-Based Discrimination (Hostile Work Environment) in Violation of
       Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)

   4. Retaliation in Violation of Title VII of the Civil Rights Act of 1964, 42
       U.S.C. § 2000e-3(a)

   5. Race-Based Discrimination (Disparate Treatment) in violation of the Civil
       Rights Act of 1866, 42 U.S.C. § 1981

   6. Race-Based Discrimination (Hostile Work Environment) in violation of the
       Civil Rights Act of 1866, 42 U.S.C. § 1981

   7. Race-Based Discrimination (Retaliation) in violation of the Civil Rights Act
       of 1866, 42 U.S.C. § 1981

   8. Conspiracy to Interfere with Civil Rights in Violation of 42 U.S.C. § 1985

   9. Violation of the Americans with Disabilities Act

   10. Invasion of Privacy

   11. Intentional Infliction of Emotional Distress

   12. Negligent Infliction of Emotional Distress

   13. Negligent Hiring

   14. Negligent Supervision

   15. Negligent Retention

   16. Vicarious Liability

   17. Respondeat Superior

   18. Ratification

   19. Failure to Warn/Misrepresentation

   20. Gross Negligence


                                         7
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 8 of 16 PageID: 554




    21. Civil Conspiracy of Verizon Employees, its Members and Associated, and
        Verizon

    22. Punitive Damages

(1AC).
         Verizon filed a motion to dismiss on July 26, 2019. (DE 17). On March
12, 2020, I issued an Opinion granting the motion to dismiss as to Counts 2,
5-8, and 10-22. (DE 33). In the Opinion, I denied the motion to dismiss Counts
1, 3, 4, and 9 on the basis of failure to exhaust administrative remedies, but
permitted Verizon to file a summary judgment motion as to that issue. (Id.).
Verizon accordingly filed a summary judgment motion on April 6, 2020. (DE
36). Plaintiff filed a brief in opposition (DE 39), to which Verizon replied (DE
41).2 For the reasons that follow, the motion for summary judgment will be
granted.
         III.   APPLICABLE LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to


2       Plaintiff did not file a brief in opposition to summary judgment. Instead, she
filed a photocopy of the brief she had previously filed in opposition to Verizon’s motion
to dismiss. (DE 39). In the Opinion granting in part and denying in part Verizon’s
motion to dismiss, I stated the following regarding incorporation of prior arguments:

         I will, however, authorize Verizon to file a focused motion for summary
         judgment, confined to the issue of exhaustion of administrative remedies
         as to Counts 1, 3, 4, and 9. The facts necessary for a response should be
         within plaintiff’s control. To the extent Counts 1, 3, 4, and 9 may survive
         the exhaustion analysis, Verizon’s motion may, in the alternative,
         reassert the other grounds for dismissal of those counts that it asserts
         here. Verizon may do so by incorporation of its arguments on this motion
         to dismiss; plaintiff may likewise incorporate by reference her arguments
         in opposition to this motion to dismiss.

(DE 33 at 12).
       Plaintiff’s counsel appears to have interpreted this to mean that the
previously filed opposition brief will suffice for purposes of summary judgment
here. Since Plaintiff has not disputed any of the facts Verizon offers, I deem
them admitted.


                                             8
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 9 of 16 PageID: 555




any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986); Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in the light most favorable to the nonmoving party. See Boyle v. Cty.
of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an
issue on which the nonmoving party bears the burden of proof ... the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to
the district court—that there is an absence of evidence to support the
nonmoving party’s case.” Celotex, 477 U.S. at 325.

      Once the moving party has met the threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which the
nonmoving party must rely to support its assertion that genuine issues of
material fact exist). In deciding a motion for summary judgment, the court’s
role is not to evaluate and decide the truth of the matter, but to determine
whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.
Credibility determinations are the province of the fact finder. Big Apple BMW,
Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). The summary
judgment standard, however, does not operate in a vacuum. “[I]n ruling on a
motion for summary judgment, the judge must view the evidence presented
through the prism of the substantive evidentiary burden.” Anderson, 477 U.S.
at 254.

      IV.     ANALYSIS
            A. Exhaustion of Administrative Remedies: Counts 1, 3, 4, and 9


                                        9
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 10 of 16 PageID: 556




       Verizon asserts that summary judgment ought to be granted as to
 Plaintiff’s claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
 2000e-2(a) and 2000e3(a) (“Title VII”) and the Americans with Disabilities Act
 (“ADA”) because Plaintiff has not exhausted her administrative remedies.
                           1. Failure to obtain right-to-sue letter before filing
                              civil action

       Prior to commencing a Title VII action in court, the employee must first
 file a charge with the EEOC. Fort Bend County, Texas v. Davis, 139 S. Ct. 1843,
 1846 (2019). Once the EEOC has received the charge, it notifies the employer
 and investigates the allegations, first pursuing informal methods of resolution
 and then being given the option of bringing suit against the employer itself. Id.
 at 1846-1847.
       In the event that the EEOC determines there is “n[o] reasonable
       cause to believe that the charge is true,” the Commission is to
       dismiss the charge and notify the complainant of his or her right to
       sue in court. 42 U.S.C. § 2000e–5(b), f(1); 29 CFR § 1601.28.
       Whether or not the EEOC acts on the charge, a complainant is
       entitled to a “right-to-sue” notice 180 days after the charge is filed.
       § 2000e–5(f)(1); 29 CFR § 1601.28. And within 90 days following
       such notice, the complainant may commence a civil action against
       the allegedly offending employer. § 2000e–5(f)(1).
 Id. at 1847.
       These procedures are mandatory and must be followed before bringing a
 private suit. See id. at 1851-1852 (noting that the claim-processing
 requirement was mandatory, though potentially subject to forfeiture as a
 defense if not timely raised). After filing the charge, and before filing suit, the
 complainant “must allow a minimum of 180 days for the EEOC investigation to
 proceed.” Burgh v. Borough Council of Borough of Montrose, 251 F. 3d 465, 470
 (3d Cir. 2001). If the EEOC decides not to pursue the matter further, it will
 notify the complainant, typically by means of a right-to-sue letter. “The receipt
 of the right-to-sue letter indicates that a complainant has exhausted
 administrative remedies, an essential element for bringing a claim in court




                                          10
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 11 of 16 PageID: 557




 under Title VII.” Id. “A complainant may not bring a Title VII suit without
 having first received a right to sue letter.” Id.
       The same process is required for ADA claims. See Williams v. East
 Orange Community Charter School, 396 F. App’x 895, 897 (3d Cir. 2010) (citing
 42 U.S.C. § 2000e–5(e)(1); 42 U.S.C. § 12117(a)).
       Ordinarily, a Title VII plaintiff must file an administrative charge with the
 EEOC within 180 days of the last discriminatory act. 42 U.S.C. § 2000e-5(e)(1).
 If, however, the plaintiff first institutes proceedings with a “State or local
 agency with authority to grant or seek relief from such practice,” that 180-day
 limitations period is extended to 300 days. Id.
       Any lawsuit resulting from the filing of an EEOC charge is limited to
 claims that are within the scope of that initial administrative charge. Barzanty
 v. Verizon PA, Inc., 361 F App’x 411, 413-414 (3d Cir. 2010) (citing Antol v.
 Perry, 82 F. 3d 1291, 1296 (3d Cir. 1996)). Claims not reasonably within the
 scope of the administrative charge will not be deemed exhausted.3
       In her amended complaint, Williams stated that she filed a claim with the
 EEOC on June 26, 2019. (1AC ¶ 48). Verizon has introduced as evidence a
 Charge signed by Williams dated June 26, 2019. (DE 36-4). Plaintiff does not
 dispute that this Charge is the same document referenced in her complaint.
 Nor does she dispute that the Right-to-Sue Letter Verizon has introduced
 relates to that Charge.

       The Right-to-Sue Letter was issued on July 16, 2019, yet Plaintiff
 initiated this action on April 5, 2019. (DE 1). It is undisputed, therefore, that
 Plaintiff filed a federal lawsuit prior to being issued a Right-to-Sue Letter by the
 EEOC. As the Supreme Court plainly stated, a plaintiff may not bring a Title VII
 action prior to receiving a Right-to-Sue Letter. This fact means that Plaintiff




 3      The exhaustion requirement and the statute of limitations requirement are, of
 course, interrelated. If a claim has not been filed at all, then it has not been filed
 timely.

                                           11
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 12 of 16 PageID: 558




 has failed to exhaust her administrative remedies, and cannot therefore access
 federal courts to adjudicate her claim. The same is true of her ADA claim.

       Plaintiff has not responded to the motion to summary judgment. Had she
 responded, she might have called attention to the fact that while she initially
 filed a complaint before receiving the Right-to-Sue Letter, she did ultimately
 receive one. She makes no argument, however, that this fact somehow obviates
 the express requirement laid down by the Supreme Court.

       Even if the belated receipt of a Right-to-Sue Letter allowed the claim to
 proceed, summary judgment would still be appropriate. That is because, as
 Verizon argues, a Right-to-Sue Letter only covers claims within the scope of the
 administrative charge.

                          2. Non-exhaustion of retaliation or disability
                             discrimination

       Verizon argues that none of the claims Williams now brings is covered by
 her Charge. To begin, Williams did not “check the box” on the Charge form for
 retaliation (Count 4) or discrimination on the basis of a disability (Count 9).
 Nor does her description of events hint at these claims.

       A failure to check the box alleging retaliation, coupled with a failure to
 allege any retaliatory conduct in the Charge, means that Williams has not
 exhausted her administrative remedies as to the retaliation claim. See Mandel
 v. M&Q Packaging Corp., 706 F. 3d 157, 164 (3d Cir. 2013) (holding that any
 claims alleging retaliation were barred because the plaintiff did not check the
 box for retaliation or describe any retaliatory conduct in the Charge). A review
 of the Charge here reveals that Williams neither checked the box nor described
 retaliation of any kind. The Charge describes conversations Williams was
 involved in, not retaliatory conduct. Even Bill Baske’s statement that she
 “cannot retire” does not appear to be retaliation. As the Third Circuit has
 explained:

       A plaintiff seeking to establish a prima facie case of retaliation
       under Title VII must show: (1) that she engaged in a protected

                                         12
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 13 of 16 PageID: 559




       activity, which can include informal protests of discriminatory
       employment practices such as making complaints to management;
       (2) “adverse action by the employer either after or
       contemporaneous with the employee's protected activity”; and (3) a
       causal connection between the protected activity and the adverse
       action.
 Moore v. Sec. U.S. Dept. of Homeland Security, 718 F. App’x 164, 166 (3d Cir.
 2017) (citing Daniels v. Sch. Dist. of Phila., 776 F. 3d 181, 193 (3d Cir. 2015)).

       Williams statements in the Charge do not encompass any engagement in
 a protected activity, whether formal or informal. It cannot reasonably be
 concluded from the Charge that Baske’s statements regarding the retirement
 package were in retaliation for some action by Williams. Summary judgment is
 accordingly granted as to the retaliation claim (Count 4).

       The same is true of the claim of discrimination on the basis of disability.
 Claims pursuant to the ADA are governed by the same procedure as Title VII
 claims. Williams did not check the box for disability discrimination, nor does
 she mention any disability or discrimination on that basis. Summary judgment
 is also granted as to the disability discrimination claim (Count 9).

                          3. Non-exhaustion of racial discrimination

       The claims of racial discrimination, however, require further analysis.
 Williams did check the box for discrimination on the basis of race, and
 included a sentence in the Charge alleging that she has been the victim of
 racial discrimination. Verizon argues that this is not enough, and the claims of
 racial discrimination in the complaint are not fairly within the scope of the
 claims in the Charge.

       Verizon cites to a case from this district that covered a similar situation.
 Mohamed v. Atl. Cty. Special Servs., No. 17-03911, 2019 WL 1418123 (D.N.J.
 Mar. 29, 2019). In that case, the plaintiff noted in her charge that the
 defendant had retaliated against her on account of her race. Judge Kugler
 explained:

       From this statement, it could reasonably be inferred that the
       Charge alleges racial discrimination. This inference, however, does

                                         13
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 14 of 16 PageID: 560




         not allow Plaintiff to raise any and all discrimination and
         harassment claims. Those claims of racial discrimination and
         harassment within the Complaint must be related to, or grow out
         of, those within the Charge.
         The Amended Complaint appears to include instances of racial
         discrimination seemingly unrelated to the general and vague
         mention of race in the EEOC Charge.

 Id. at *15-*16.

         The Charge filed by Williams contains a similarly vague description
 of racial discrimination. The Charge relates two conversations: In one,
 her supervisor, Baske, says she cannot retire, and in the other, Melissa
 Finklin—whose job title is not identified—states that only foreigners or
 “illegals” “get everything.” (DE 36-4). This could be interpreted very
 liberally as a claim that Williams was denied a retirement package, to
 which she would otherwise have been entitled, on account of her race.
         Her amended complaint in this action, however, relates to
 completely different events. The Baske and Finklin conversations are not
 mentioned. Rather, the amended complaint describes a long-running
 pattern of perceived harassment by a number of co-workers and
 supervisors. Neither Bill Baske nor Melissa Finklin is mentioned by
 name. It is possible, I suppose, that Melissa Finklin is the individual
 referred to as “Missy” in the amended complaint, who subjected Williams
 to criticisms about “foreigners.” But even if that were the case (and
 Williams, as discussed, has not responded that it is), both Melissa
 Finklin and Missy make comments relating only to national origin, not
 race.

         Any investigation into the Charge would focus on the events
 described therein, none of which is repeated in the complaint. Nor do the
 events in the Charge bear any reasonable relation to the events described
 in the amended complaint, other than the conclusory reference to racial
 discrimination. For that reason, the claims Ms. Williams now brings are
 not fairly within the scope of the Charge.

                                         14
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 15 of 16 PageID: 561




       As in Mohamed, the mere mention of racial discrimination in the
 charge is not an empty vessel into which any and all allegations of racial
 discrimination may be poured. The racial discrimination alleged in the
 court complaint is not reasonably within the scope of the allegations in
 the Charge. Accordingly, Williams has not exhausted her administrative
 remedies as to the claims of racial discrimination encompassed in
 Counts 1 and 3 of her amended complaint.

                             4. Williams’s response

       Williams’s only response is to repeat the arguments she raised in
 her opposition to the motion to dismiss. (DE 39 at 17).

       One such argument is that the administrative exhaustion
 requirement cannot be raised at the motion to dismiss stage. I have
 permitted the filing of a motion for summary judgment, giving both sides
 the opportunity to marshal the facts surrounding exhaustion of claims.
 So the availability, or not, of the failure-to-exhaust defense at the motion
 to dismiss stage is irrelevant.

       Williams next argues that “[a]s Plaintiff William’s filing is timely,
 the defense of failure to exhaust is inapplicable, because the statute of
 limitations will not function to bar Plaintiff Williams’ timely filed charge
 of discrimination.” (Id.). Whether or not her charge was timely filed,
 Williams makes no argument that her current claims of discrimination
 are within the scope of the claims of the Charge. They therefore do not
 relate back to the date of filing of the charge. Nor can she point to any
 evidence that her claim was in fact timely filed; Verizon has put forth
 evidence that it was not.

       Williams also argues that filing a charge with the EEOC is not
 mandatory. (DE 39 at 24). That is incorrect, as her citation to Fort Bend
 confirms. Fort Bend, 139 S. Ct. at 1849 (holding that even though the
 charge filing requirement is a claim-processing rule, “[a] claim-processing
 rule may be mandatory in that sense that a court must enforce the rule if

                                          15
Case 2:19-cv-09350-KM-SCM Document 44 Filed 10/27/20 Page 16 of 16 PageID: 562




 a party properly raises it.”). Verizon has raised the rule, and Plaintiff does
 not offer any valid reason that it should not apply in this instance.

       Verizon has put forth evidence that Williams did not exhaust her
 administrative remedies. Evidence shows that Williams did not receive a
 Right-to-Sue Letter from the EEOC prior to filing her complaint and that
 the claims made in her amended complaint are not fairly within the
 scope of the Charge filed with the EEOC. Williams does not present any
 facts or arguments to raise a genuine dispute that she did in fact fail to
 exhaust her administrative remedies. Accordingly, summary judgment is
 appropriate as to her claims of retaliation, disability discrimination, and
 racial discrimination.


                                   CONCLUSION
       For the foregoing reasons, Defendant Verizon’s motion for summary
 judgment is GRANTED as to Counts 1, 3, 4, and 9.
 Dated: October 26, 2020



                                        /s/ Kevin McNulty
                                        ____________________________________
                                         HON. KEVIN MCNULTY, U.S.D.J.




                                         16
